DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16, 29-31, 37, and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 16 recite: “said laser beam reflection mirror has quadrangular and preferably square base” which is unclear and indefinite as it not clear whether the “Square base” preferred is in fact required by the claim or not. As a result, the metes and bounds of the claims are unclear and the claims are considered to be indefinite.
The term "about" in claims 29-31, 37, and 40-44 is a relative term, which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the The term “about” is a relative term open to the subjective interpretation of the reader and renders the claim indefinite, as the metes and bounds of the claims are not clear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11-15, 21, 22, and 26,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seibel et al. (WO 2008/111970) hereinafter “Seibel”..
Regarding claim 1, Seibel discloses a device for treating vaginal canal or other natural or surgically obtained orifices [see abstract and [0001] of Seibel] by means of a laser beam [see [0046] last two lines and [0052] of Seibel], the device comprising: 
a retractor for a wall of said canal or orifice associated with a laser beam scanning system [element 160; see FIG. 12A and [0057] of Seibel]; wherein
5said retractor comprises a pyramidal or truncated pyramidal laser beam reflection mirror[see [0057] of Seibel], which is provided with a plurality of planar reflecting surfaces arranged around retractor axis and inclined with respect thereto and is located near a retractor distal end [see FIG. 12A and [0040] of Seibel]; 
the laser beam scanning system is configured and controlled to direct the laser 10beam sequentially towards each planar reflecting surface of the laser beam reflection [see [0044] of Seibel]. 
Regarding claim 2, Seibel further discloses that said retractor has a substantially cylindrical hollow body, at a distal end whereof said laser beam reflection mirror is fixed [see FIG. 12A of Seibel]; and 
said laser beam reflection mirror is connected to said substantially cylindrical hollow 5body of the retractor by means of at least one spacer leaving a free space between the laser beam reflection mirror and the substantially cylindrical body of the retractor, said at least one spacer being arranged at a corner of the laser beam reflection mirror.2 [see FIG. 11 and the annotated image below. The side walls are the spacers]


    PNG
    media_image1.png
    479
    737
    media_image1.png
    Greyscale

Regarding claim 3, Seibel further discloses that said retractor comprises an image acquisition system for acquiring images of walls of the vaginal canal or other orifices, associated with said retractor [see abstract and [0035] of Seibel]. 
claim 4, Seibel further discloses that an image acquisition mirror is associated with said laser beam reflection mirror. [the same mirror is used as an image acquisition mirror; see FIG. 5]
Regarding claim 5, Seibel further discloses that said image acquisition mirror has a conical or truncated-conical reflecting surface [see FIG. 5 of Seibel]. 
Regarding claim 6 and 22, Seibel further discloses that the laser beam reflection mirror and the image acquisition mirror are substantially coaxial [the laser beam reflection mirror is used as an image acquisition mirror and therefore is coaxial with itself]
Regarding claim 8, Seibel further discloses that 3said laser beam reflection minor has quadrangular and preferably square base [see FIG. 11 and the annotated image above. The pyramid has a square base] 
Regarding claim 9, the image acquisition mirror and the laser beam reflection mirror are substantially coaxial, with vertexes or smaller bases facing each other. [the laser beam reflection mirror is used as an image acquisition mirror and therefore is coaxial with itself]
Regarding claim 11, Seibel further discloses that said retractor has a substantially cylindrical hollow body, at a distal end whereof said laser beam reflection mirror is fixed [see FIG. 11 and 12A] 
Regarding claim 12, Seibel further discloses that an aperture is defined between the distal end of the substantially cylindrical hollow body and the laser beam reflection mirror, and through said aperture a free path extends for the laser beam reflected by the  [see FIG. 11 and [0051] of Seibel] 
Regarding claim 13, Seibel further discloses that 4at a proximal end of the substantially cylindrical hollow body an element is provided for coupling the retractor to a support containing the laser scanning system.[see FIG. 11 of Seibel disclosing that a a fiber optics cable connects the distal end to the imaging system. See also [0052] of Seibel] 
Regarding claim 14, Seibel further discloses that said laser beam reflection mirror is connected to a substantially cylindrical body of the retractor by means of one or more spacers leaving a free space between the laser beam reflection mirror and the substantially cylindrical body of the retractor [see rejection of claim 2]
. Regarding claim 15, Seibel further discloses that said spacers are arranged at corners of the laser beam reflection mirror [see FIG. 11; the spacers are placed at the corners of the pyramidal mirror]. 
Regarding claim 21, said retractor comprises an image acquisition system for acquiring images of wall of the vaginal canal or other orifices associated with said retractor.[see [0048] of Seibel disclosing a processing system for producing of images collected by the detectors; [0038] also mentions that the entire lumen wall can be imaged]
Regarding claim 26, Seibel discloses a laser apparatus comprising a laser source [see [0052] and [0054] of Seibel; (RGB laser)], a waveguide [see [0052]-[0054]; the fiber optics] an a device connected to said laser through the waveguide, said device comprising a retractor [distal end of the device 160 is the retractor; see FIG. 12A and [0057] of Seibel]for a wall of a canal or orifice associated with a laser beam scanning system [see FIG. 12A]; wherein said retractor comprises a pyramidal or truncated pyramidal laser beam reflection mirror, [see [0057] of Seibel],  which is provided with a plurality of planar reflecting surfaces arranged around a retractor axis and inclined with respect thereto, and is located near a retractor distal end[see FIG. 12A and [0040] of Seibel], the laser beam scanning system being configured and controlled to direct the laser beam sequentially towards each planar reflecting surface of the laser beam reflection mirror, a series of laser spots according to an irradiation treatment pattern being generated on each reflecting surface and being reflected thereby outside the retractor. [see [0044] of Seibel]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-34, 37-38, and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2008/111970) hereinafter “Seibel” in view of Galli et al. (WO 2011/096006) hereinafter “Galli”.
Regarding claim 27, Seibel does not expressly disclose that the laser is pulsed laser.
[see abstract of Galli] discloses that said laser source is a pulsed laser source [see page 3, lines 13-15 of Galli] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the laser of Seibel and make it a pulsed laser according to the teachings of Galli in order to provide packets of energy suitable for various applications in the form of a pulsed laser.
Regarding claim 28, Seibel does not expressly disclose that the laser is a continuous laser.
Galli further discloses that said laser source is a continuous laser source [see page 3, lines 13-18 of Galli]. 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the laser of Seibel and make it a continuous laser according to the teachings of Galli in order to provide continuous energy suitable for various applications in the form of a continuous laser.
Regarding claim 29 and 37, Seibel does not disclose that the pulses have a duration between 0.1 and 10 ms.
Galli further discloses that the pulses have a duration between about 0.1 and about 10 ms and preferably between about 0.2 and about 2 ms [see page 3, lines 13-18 of Galli]. 
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the laser of Seibel and make the pulses have a duration between 0.1 and 10ms and preferably between 0.2 and 2ms in order to provide 
Regarding claim 30 and 38, Seibel does not disclose the wavelength of the laser.
Galli further discloses that wavelength of said laser source is between about 1000 nm and about 12,000 nm and preferably equal to 10,600  nm. [see page 3, lines 15-18 of Galli]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the laser of Seibel and make the wavelength of the laser between 1000nm and 12000 nm and preferably equal to 10600 nm according to the teachings of Gali in order to provide laser light in the near infrared region to the tissue.
Regarding claim 31 and 40 and 41, Seibel does not disclose the power of the laser.
Galli further discloses that said laser source has a power between about 2 and about 100 W, preferably between about 10 and about 50 W and even more preferably between about 30 and about 50 W. [see page 3, lines 19-23 of Galli]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the laser of Seibel and make the power of the laser between 2 and 100w or 10 and 50 W or 30 and 50 Watts in order to transfer high power to the tissue for faster treatment.
claim 32 and 42, and 43,Seibel does not disclose that a plused treatment pattern is generated with a space between scanning points between 50 and 5,000 micrometers or 200 and 2000 micrometers.
 Galli further discloses that said source and said device are controlled so as to generate a pulsed treatment pattern, wherein a space between subsequent scanning points is between 0 and about 5,000 micrometers, preferably between about 50 and about 5,0005micrometers and more preferably between about 200 and about 2,000 micrometers.[see page 3, lines 13-30 of Galli] 
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the laser of Seibel and make the space between scanning points between 50 and 5000 micrometers or 200 and 2000 micrometers according to the teachings of Galli in order to provide enough distance between the two treatment spots.
Regarding claim 33, Seibel does not disclose that the laser is control to remain on the same point up to 5 times duration of a single emission.
 Galli further discloses that pulsed or continuous laser beam is controlled to remain on the same points repeating an emission duration up to 5 times a duration of single emission [see claim 20 of Galli] 
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the laser of Seibel and make the laser remain on the same point up to 5 times duration of a single emission in order to provide enough energy to each point for treatment potency.
claim 34, Seibel further discloses that an image receiving system for receiving images from said device [see [0052] of Seibel]. 
Regarding claim 44, Seibel disclose a laser apparatus for treating mucosa of a vaginal canal, comprising [see abstract of Seibel]: 
  a laser [see [0052] and [0054] of Seibel; (RGB laser)]
a device for treating the vaginal canal, comprising a retractor [element 160; see FIG. 12A and [0057] of Seibel] for wall of the vaginal canal and a laser beam scanning system associated with said retractor;[see abstract of Seibel] 
10a waveguide for conveying a laser beam towards said device [see [0052]-[0054]; the fiber optics]; 
wherein said retractor 5said retractor comprises a pyramidal or truncated pyramidal laser beam reflection mirror[see [0057] of Seibel], which is provided with a plurality of planar reflecting surfaces arranged around retractor axis and inclined with respect thereto and is located near a retractor distal end [see FIG. 12A and [0040] of Seibel]; 
the laser beam scanning system is configured and controlled to direct the laser 10beam sequentially towards each planar reflecting surface of the laser beam reflection mirror, a series of laser spots according to an irradiation treatment pattern being generated on each reflecting surface and being reflected thereby outside the retractor [see [0044] of Seibel]. 

Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2008/111970) hereinafter “Seibel” in view of Tettamanti et al. (EP 2476460) hereinafter “Tettamanti”.
Regarding claim 16, Seibel does not expressly disclose a stop.
Tettamanti, directed towards a device for treating bodily canals [see abstract of Tettamanti], discloses a stop cooperating with the retractor to control depth to which the retractor is inserted into the canal or orifice and said stop and said retractor are preferably movable 5with respect to each other along axial extension of the retractor [see[0058] and FIG. 8 of Tettamanti]. 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the retractor of Seibel and further include a stop cooperating with the retractor to control depth to which the retractor is inserted into the canal or orifice and said stop and said retractor are preferably movable 5with respect to each other along axial extension of the retractor according to the teachings of Tettamanti in order to control the depth of penetration of the retractor in the bodily canal.
Regarding claim 17, Seibel does not expressly disclose that said retractor has indicia for positioning the stop.
Tettamanti further discloses that said retractor has indicia for positioning the stop.[see FIG. 8 and [0058] of Tettamanti]
 It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the retractor of Seibel and further include indicia on the retractor for positioning the stop in order to more accurately control the location of the stop for the device.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over (WO 2008/111970) hereinafter “Seibel” in view of Goble et al. (U.S. 6,780,180) hereinafter “Goble”.
Seibel discloses all the limitation of claim 1 [see rejection of claim 1 above]
Seibel however does not disclose at least one electrode arranged along the retractor and can be associated with a radio frequency current source.
Goble, directed towards an electrosurgical system for treatment [see abstract of Goble] further discloses at least one electrode arranged along the retractor and can be associated with a radio frequency current source. [see column 12, lines 19-35 of Goble disclosing that the electrode 12 is being supplied with current from the current generator 1 in RF range]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Seibel further and include an electrode along the retractor associated with a radio frequency current source according to the teachings Abraham in order to treat the tissue with RF frequency signals.


Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over (WO 2008/111970) hereinafter “Seibel” in view of Kostenich et al. (U.S. 2014/0135609) hereinafter “Kostenich”.
Regarding claim 20, Seibel does not disclose a wireless system for transmitting images from the device to an image processing apparatus.
[see abstract of Kostenich], discloses a wireless system for transmitting images from the device to an image processing apparatus [see [0088] of Kostenich] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Seibel further and further include a wireless system for transmitting images from the device to an image processing apparatus according to the teachings of Kostenich in order to provide an easier mode of data transfer for the image acquisition system.
	
Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over (WO 2008/111970) hereinafter “Seibel” in view of Galli et al. (WO 2011/096006) hereinafter “Galli” as applied to claim 34 above, and further in view of Kostenich et al. (U.S. 2014/0135609) hereinafter “Kostenich”.
Regarding claim 35, Seibel as modified by Galli does not disclose a wireless system for transmitting images from the device to an image processing apparatus.
Kostenich, directed towards an imaging apparatus in communication with a processing system [see abstract of Kostenich], discloses a wireless system for transmitting images from the device to an image processing apparatus [see [0088] of Kostenich] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Seibel as modified by Galli further and further include a wireless system for transmitting images from the device to an .

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over (WO 2008/111970) hereinafter “Seibel” in view of Galli et al. (WO 2011/096006) hereinafter “Galli” as applied to claim 38 and further in view of Tettamanti et al. (EP 2476460) hereinafter “Tettamanti”.
Regarding claim 39, Seibel in view of Galli does not discloses the laser source is a CO2 laser source.
 Tettamanti further discloses that the laser source is a CO2 laser source [see [0029] of Tattamori] 
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the laser of Seibel in view of Galli further and make it a CO2 laser according to the teachings of Tattamori in order to provide the laser light in the near infrared region.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Seibel et al.  (WO 2008/111970) hereinafter “Seibel” in view of Johnston et al. (WO 2006/041452) hereinafter “Johnston”.
Regarding claim 36, Seibel further discloses collecting images by means of a curved mirror in particular, a conical or truncated conical mirror. [see FIG. 5 of Seibel; the mirror of Seibel is conical]. 
processing system to reduce or eliminate distortion of collected images.
Johnston, directed towards reducing distortion in images [see abstract of Johnston] discloses an image processing system to reduce or eliminate distortion of images.[see [0049]-[0050] and [0070] and FIG. 9 disclosing distortion reduction by remapping of the images]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the image collecting system of Seibel further and include an image processing system to reduce or eliminate distortion of images according to Johnston in order to correct for distortion that is caused by imaging with scanning beam devices [see [0001] of Johnston].

Allowable Subject Matter
Claims 7, 10,  19, 23, 24, 25, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793